Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, in his capacity as an officer of Bibb Corporation (the “Company”), for purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: • this quarterly report of the Company on Form 10-Q for the period endedJune 30,, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and • the information contained in such report fairly presents, in all material respects, the financial condition and results of operation of the Company. Dated: August 14, 2010 /s/ Judson W. Bibb By: Judson W. Bibb, President and Principal Accounting Officer
